Citation Nr: 1818065	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-09 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as due to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kerry Hubers, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to July 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in St. Petersburg, Florida currently has jurisdiction of this matter.

In September 2015, the Board denied the above-referenced claim as well as two other claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the parties' Joint Motion for Partial Remand (JMR) in June 2016 vacating the Board's decision with respect to the above-referenced hip claim and remanding the matter to the Board.  Due to the terms of the JMR, the Board, in December 2016, remanded the matter to the AOJ for further development and readjudication.  The requested development has not been satisfactorily completed.  Remand is necessary to ensure compliance with the Board's instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2018, the Veteran had a hearing before the undersigned, with his attorney.  [The Veteran previously had a hearing before the undersigned in 2012.]  At the most recent hearing, the record was held open for 60 days to allow for submission of a brief and/or additional evidence.  However, that 60-day period has now expired, and nothing further has been received.

Therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016, the Board remanded the above-listed issue for further development to include obtaining an addendum opinion with respect to whether the Veteran's bilateral hip disability is related to his service or has been caused or aggravated by his service-connected ankle disability.  Although the RO obtained an opinion, the opinion is inadequate in that:  (1) it relies on a fracture of the right femur and "loosening of the [hip] implant" that, obviously, post-dates the hip replacement at issue in this matter, (2) is based on finding that the Veteran had congenital arthritis (i.e., a condition pre-existing his service though the Board explicitly found that the presumption of soundness was not rebutted), (3) post-service worsening of the hip condition due to prolonged standing as a cook although worsening due to non-service-connected causes would not preclude either causation or additional aggravation by service-connected disabilities.

The Board must ensure substantial compliance with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter will be remanded to complete the development and readjudication the Board requested in its December 2016 Remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the entire claims file to the 2017 VA examiner (or another VA  examiner if he is unavailable) for the purpose of obtaining an addendum opinion.  A new examination is not required, unless it is deemed needed.

We appreciate the examiner's thorough opinion and review of the record.

We understand the examiner's opinion that "most of the veteran's orthopedic complaints from 1993 to date have been severely aggravated by the 1993 fall;" however, that does not resolve the question of whether the hip replacement that occurred prior to that fall was due to a hip condition that was either directly related to service or caused or aggravated by the right ankle condition. 

We also understand the suggestion that the Veteran had a congenital hip disease.  However, as other physicians disagree with this conclusion, the examiner must assume, for purposes of the following opinions, that the Veteran's hip disease that led to the hip replacement was not congenital in nature.

Finally, we understand that the Veteran's post-service occupation may have worsened his hip problems due to prolonged standing, but this would not preclude either causation or additional aggravation by service-connected disabilities.

With these points in mind, the examiner should revisit the prior opinions and address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hip disability is related to his active service, including a fall in which he injured his right ankle?

b.  If the answer to (a) is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hip disability was caused by any of his service-connected disabilities, particularly including his service-connected right ankle disability?

c.  If the answer to (b) is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hip disability was aggravated by any of his service-connected disabilities, particularly including his service-connected right ankle disability?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and what, if any, additional evidence would permit an opinion to be made.

2.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for a bilateral hip disability (including as secondary to his service-connected right ankle disability).  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

